Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/21/2008.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Objections
Claims  objected to because of the following informalities:  
Claims 1,6-8,13-15 recites (103), (3040), (3080)… and so on.  Please remove these elements from the claims.
  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1: 	
The limitation …a time interval start trigger event and of a time interval end trigger event… it is unclear what this limitation meant.  Examiner suggests to amend the above limitation as “…a time interval of a start trigger event and of a time interval of an end trigger event…”.
The limitation “…each event” in line 9, it is not clear what is “each event” referring to.  Examiner suggests to amend as follows: “the start trigger event and/or the end trigger event”.
The limitation, “wherein at least the end trigger event (3080) comprises receiving a message from the second node device” in lines 9-11.  It is unclear what applicant meant by “at least” since there there’s one end trigger event.  It’s also unclear to what “event (3080) comprises receiving a message from the second node device” meant?  Examiner suggests to amend the above limitation as follows:  “wherein the end trigger event in response to receiving the message from the second node device”.
	The limitation, ‘transmit (3083) first data (Delay_102) representative of said time interval to said second node device” in line 12-13.  It’s not clear what is “said time interval” referring to? Examiner suggests to amendment as follows: “transmit (3083) first data (Delay_102) representative of said time interval function to said second node device”.
	The limitation, “said time interval” in line 16, It’s not clear what is “said time interval” referring to?  Examiner suggests to amendment as follows: “said time interval function”.

Claim 3 recites the limitation " the N" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests to amend as follows: “a N”

Claim 4 recites the limitation " said second device" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests to amend as follows: “said second node device”.

Claim 5 recites the limitation " said second device" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests to amend as follows: “said second node device”.

Claim 8, 10-12 has similar issues as claims 1,3-5 above, therefore rejected for the same rationale.

Claim 15 has similar issues as claim 1, therefore rejected for the same rationale.
Limitation “first data first data…”  in line 7 is unclear, Examiner suggests to amend as follows: “first data, wherein the first data…” 	
Limitation, “second data…” in line 12, it is not clear what is this second data?  And how is this related to the authentication process.  Examiner suggests to amend as follows: “second data, wherein the second data representative of the time interval function”


Allowable Subject Matter
Claims 1-20 are allowed. However, applicant needs to correct the 112(b) rejections of claims 1-20 above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Setty et al (us 2021/0073197) discloses methods for creating a totally ordered ledger of transaction may include assigning a ledger to the device, wherein the ledger includes transactions associated with a verifiable timestamp. The devices and methods may include providing a copy of the ledger to plurality of other devices in communication with the device. The devices and methods may include receiving copies of a plurality of other ledgers with other transactions associated with verifiable timestamps. The devices and methods may include generating an ordered ledger with an ordered list of transactions by performing a total order process that uses the verifiable timestamps of the transactions from the ledger and the verifiable timestamps of the other transactions from the copies of the plurality of other ledgers. The devices and methods may include executing the ordered list of transactions from the ordered ledger.

Cole (us 2020/0089523) discloses the first data processing device (100) comprises receiving an electronic request message. A first predetermined process is performed by using the electronic request message to generate first electronic information. The second data processing devices receive respective first characteristic data of respective second electronic information. The second data processing devices generate the respective second characteristic data of the first electronic information. The second data processing devices compare the first characteristic data with the second characteristic data. The first characteristic data of each second data processing device is known to match the second characteristic data of that second data processing device.


Ramaswamy et al (us 2021/0091926) discloses ethods for analytically assessing a permissioned blockchain network implementing a Practical Byzantine Fault Tolerance (PBFT) based consensus protocol. In some embodiments, a method includes receiving, from a user, a plurality of values corresponding to a plurality of network parameters specifying network constraints in the permissioned blockchain network. A stochastic model is configured with the plurality of values and includes a plurality of probability mass functions (PMFs) corresponding to a plurality of phases of the PBFT-based consensus protocol. Each PMF represents a probability distribution of numbers of validating nodes successfully receiving messages from validating nodes in a previous phase. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUYEN MY DOAN whose telephone number is (571)272-4226. The examiner can normally be reached (571)272-4226.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571)272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUYEN M DOAN/Primary Examiner, Art Unit 2452